Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendments and IDS submission dated June 23, 2022 are entered.


Allowable Subject Matter

1.	The numbering of original claim 1 is renumbered.  No claims have been canceled, and NEW dependent claims 2-9 have been added.

2.	The following is an examiner’s statement of reasons for allowance:

The Office has considered Applicant’s IDS references filed post-allowance on 6/23/2022, and maintains the allowability of the application as none of the references of the IDS include teachings or disclosures that fully disclose the previously allowed claims and/or necessitate withdrawal of the previous allowance of the application.  No other pertinent candidate prior art has been identified to fully and reasonably disclose the claims, either individually or in combination, and the Office accordingly maintains the allowance of the claims.  
The Office also notes and remarks that the application claims are re-allowed for the reasons and rationale stated previously on the Notice of Allowance dated 3/23/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451